DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/21/2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Terri Flynn on 3/29/2021.

The application has been amended as follows: 

Claim 1 is to be read as follows:
	Method for cold start optimization of an internal combustion engine comprising:
	determining, by an auxiliary control unit, a start of an engine preheating device;
 the auxiliary control unit, a selected coolant temperature Tcool_trans to an engine control unit, wherein the selected coolant temperature Tcool_trans differs from a current coolant temperature Tcool_current during a time interval Δt following the start of the internal combustion engine; and
	adapting, by  the auxiliary control unit, the selected coolant temperature cool_trans transmitted to the engine control unit to the current coolant temperature Tcool_current during the time interval Δt following the start of the internal combustion engine.

Claim 11 is cancelled.

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance: Linenberg et al (US 2004/0044462) teaches the calculation of a difference in temperature between an engine coolant temperature and an inferred coolant temperature.  Reese et al (US 2002/0099482) teaches the setting of a predicted engine coolant temperature to a startup engine coolant temperature during a start up process for an engine.  Beckman et al (US 8,763,577) teaches a start up process for an engine that during a time interval a temperature value is sensed and compared from a limit value.  Bommer et al (US 7,975,536) teaches a block heater sensing arrangement during an engine start by sensing engine coolant temperatures and intake air temperatures.  The prior art does .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747